Citation Nr: 0810780	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

An April 2005 Board decision denied entitlement to service 
connection for 
post-traumatic stress disorder (PTSD).  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  Consequent to an April 2006 Order granting 
an April 2006 Joint Motion for Remand (Joint Motion), the 
veteran's appeal was remanded to the Board. 

A letter was sent to the veteran and his attorney on June 20, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in August 2006, 
noting that the veteran had no additional information to 
submit, requesting immediate readjudication of his appeal.  
The Board remanded the veteran's appeal in October 2006 for 
additional development, and was recertified to the Board in 
March 2008.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The Board's October 2006 Remand in this case, in conjunction 
with the Court's April 2006 Joint Remand, contained three 
action items for the RO.  The first, notifying the veteran of 
the holding in and elements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), was accomplished in an October 2007 
letter.  However, there is no evidence that the remaining two 
directives (obtaining additionally identified records with 
which the veteran could substantiate his claim for PTSD, or 
the submission of a Joint Services Records Research Center 
(JSRRC) request to verify the veteran's claimed stressors) 
were fully accomplished.  

As directed by the October 2006 Remand, the RO sent the 
veteran a letter in October 2007 indicating the documentary 
means by which he could substantiate his claim for service 
connection.  Absent a response from the veteran, the RO 
issued a supplemental statement of the case in January 2008.  
Shortly thereafter, the veteran submitted an additional 
stressor statement and two separate documents indicating 
treatment for PTSD at a private facility as well as two VA 
facilities.  The RO issued an additional supplemental 
statement of the case in February 2008.  In the latter 
supplemental statement of the case, the RO acknowledged 
receipt of the veteran's indication of existing pertinent 
records, but essentially stated that there was no need to 
obtain them as there was already a diagnosis of PTSD of 
record.  The Board disagrees.  VA's duty to assist, at its 
core, exists so that all pertinent records, especially 
medical records, will be considered in adjudicating a claim 
for benefits.  It is impossible to know whether the records 
identified by the veteran in his January 2008 letter would be 
pertinent to the issue on appeal without review.  That 
notwithstanding, the veteran failed to indicate the dates on 
which he was treated by each of these three facilities.  To 
that end, on Remand, the RO should contact the veteran and 
indicate that he needs to provide specific dates for 
treatment at each of these facilities, and then, based on the 
veteran's response, make a reasonable attempt to obtain these 
records.

Moreover, the veteran's service medical records indicate that 
he was stationed at the United States Naval Support Facility 
(USNSF) in Cam Ranh Bay, Vietnam, and with the United States 
Naval Construction Battalion, Maintenance Unit 302, Cam Ranh 
Bay, 1970.  The October 2006 Remand directed that the RO 
submit a request to the JSRRC to determine whether the USNSF, 
or his specific Naval Construction Battalion Maintenance Unit 
were "co-located with the United States Naval Air Facility 
(USNAF), Cam Ranh Bay," as previous reports from the JSRRC 
reflect that the USNAF (including part of the barracks) was 
subject to rocket attacks in August 1970 and December 1970.  
Thus, the purpose of this request was to attempt to verify 
the veteran's stressor that he had been traumatized by 
incoming rocket attacks in his barracks.  However, while it 
is clear that the RO sent a request to the JSRRC, a copy of 
that request was not associated with the claims file, as 
directed by the October 2006 Remand.  Additionally, there is 
no evidence that the RO's submission to JSRRC included the 
question of whether the USNSF or the veteran's Maintenance 
Unit were co-located with the USNAF; the JSRRC's response did 
not address the co-location question, but provided very 
specific information with respect to attacks occurring prior 
to the veteran's arrival in Vietnam.  On remand, an answer to 
the co-location question must be obtained from the JSRRC.

The Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In this case, the Board finds that the 
RO did not fully comply with the terms of the Board's October 
2006 Remand.  Because the RO has not fulfilled its 
obligations, this case must be once again remanded.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
request that he identify the approximate 
dates of his treatment at the private and 
VA facilities identified in his January 
2008 correspondence to the RO.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  
Specifically, all treatment records from 
those facilities identified by the veteran 
pertaining to treatment for PTSD or other 
psychiatric disorder must be obtained and 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must contact the JSRRC or other 
appropriate resources, to include the 
veteran's service department, and request 
that a determination is made as to 
whether, for the year 1970, the United 
States Naval Support Facility, Cam Ranh 
Bay, and/or United States Navy Maintenance 
Unit 302, was part of, or co-located with, 
the United States Naval Air Facility, Cam 
Ranh Bay.  All attempts to secure this 
evidence, to include the RO's request to 
the JSRRC, must be documented in the 
claims file, and all responses received 
from the JSRRC, and/or other appropriate 
resources, should be associated with the 
claims file.

3.  After the development requested has 
been completed, the RO must review the 
Remand to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  Compliance by the RO 
is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his attorney.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



